  Case 1:21-cv-14603-NLH Document 2 Filed 08/11/21 Page 1 of 2 PageID: 15



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RAYSHAWN DONALDSON,            :
                               :
          Petitioner,          :    Civ. No. 21-14603 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
_____________________________ :


APPEARANCE:

Rayshawn Donaldson
32050-057
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Rayshawn Donaldson filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.         ECF No. 1.

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
    Case 1:21-cv-14603-NLH Document 2 Filed 08/11/21 Page 2 of 2 PageID: 16



petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.     If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.        L. Civ. R. 81.2(c).

      Here, Petitioner’s in forma pauperis application was not

certified by a prison official.         ECF No. 1-1.     Therefore, the

Clerk of Court will be ordered to administratively terminate

this Petition without prejudice. 1        Petitioner will be granted

leave to apply to re-open within thirty (30) days, by paying the

filing fee of $5.00 or submitting a complete in forma pauperis

application.

      An appropriate Order will be entered.

Dated: August 10, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.



1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is not
subject to the statute of limitations time bar if it was originally
submitted timely. See Houston v. Lack, 487 U.S. 266 (1988)
(prisoner mailbox rule); Papotto v. Hartford Life & Acc. Ins. Co.,
731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases and
explaining that a District Court retains jurisdiction over, and can
re-open, administratively closed cases).

                                      2
